DETAILED ACTION
This office action is in response to the application filed on 03/27/2020.
Claims 1-24 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-24 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “perform a first state history compression operation on a first instruction that executes on the first execution circuit of the first processor core to produce a first result, store the first result in the first control flow signature register, perform a second state history compression operation on a second instruction that executes on the second execution circuit of the second processor core to produce a second result, and store the second result in the second control flow signature register.” The closest prior art (Mukherjee et al. – 2005/0050304) discloses performing state history compression operations on instructions, but does not disclose storing the result of the instructions themselves in signature registers. Rather, the closest prior art discloses storing the results of the compression operations. The claimed invention is therefore allowable over the prior art.

Prior Art
The following prior art is considered pertinent to applicant’s disclosure:
Carlough et al. (Publication 2019/0158126) discloses a cyclic redundancy check in which multiple signatures are stored in registers.
Wang et al. (Publication 2017/0322878) discloses using state history compression for the purpose of verifying results and detecting faults.
Blem et al. (Instruction Set Extensions for Cyclic Redundancy Check on a Multithreaded Processor) discloses instructions for performing cyclic redundancy checks on data including instruction data itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/COREY S FAHERTY/Primary Examiner, Art Unit 2183